  IN THE DISTRICT COURT OF THE UNITED STATES FOR THE

     MIDDLE DISTRICT OF ALABAMA, NORTHERN DIVISION


BOBBY RAY SHAMBURGER, JR., )
                           )
     Plaintiff,            )
                           )          CIVIL ACTION NO.
     v.                    )            2:18cv739-MHT
                           )                 (WO)
WARDEN MYERS, et al.,      )
                           )
     Defendants.           )

                           JUDGMENT

    In accordance with the memorandum opinion entered

today, it is the ORDER, JUDGMENT, and DECREE of the

court as follows:

    (1) The       United    States    Magistrate   Judge’s

recommendation (Doc. 32) is adopted to the extent set

forth in the opinion.

    (2) Defendants’ motion for summary judgment (Doc.

16) is granted.

    (3) Judgment is entered in favor of defendants and

against plaintiff, with plaintiff taking nothing by his

complaint.

    It is further ORDERED that costs are taxed against
plaintiff, for which execution may issue.

    The clerk of the court is DIRECTED to enter this

document   on   the    civil     docket   as   a   final   judgment

pursuant   to   Rule   58   of    the   Federal    Rules   of   Civil

Procedure.

    This case is closed.

    DONE, this the 30th day of June, 2021.

                                    /s/ Myron H. Thompson
                                 UNITED STATES DISTRICT JUDGE
